


110 HR 1624 IH: Colorectal Cancer Mortality Prevention

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1624
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Kennedy (for
			 himself, Mr. McNulty,
			 Mr. Grijalva,
			 Mr. Boren, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to establish a
		  program of grants for the detection and control of colorectal
		  cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Colorectal Cancer Mortality Prevention
			 Act of 2007.
		2.Establishment of
			 program of grants to States for detection and control of colorectal
			 cancerThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by inserting after title XXIX the following new
			 title:
			
				XXXPreventive
				health measures with respect to colorectal cancers
					3001.Establishment
				of program of grants to States
						(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may make grants to States on the basis of
				an established competitive review process for the purpose of carrying out
				programs—
							(1)to screen for
				colorectal cancer as a preventive health measure;
							(2)to provide
				appropriate referrals for medical treatment of individuals screened pursuant to
				paragraph (1) and to ensure, to the extent practicable, the provision of
				appropriate follow-up services;
							(3)to develop and
				disseminate public information and education programs for the detection and
				control of colorectal cancer;
							(4)to improve the
				education, training, and skills of health professionals (including allied
				health professionals) in the detection and control of colorectal cancer;
							(5)to establish
				mechanisms through which the States can monitor the quality of screening
				procedures for colorectal cancer, including the interpretation of such
				procedures; and
							(6)to evaluate
				activities conducted under paragraphs (1) through (5) through appropriate
				surveillance or program-monitoring activities.
							(b)Grant and
				contract authority of StatesA State receiving a grant under
				subsection (a) may expend the grant to carry out the purpose described in such
				subsection through grants to, and contracts with, public or nonprofit private
				entities.
						3002.Requirement of
				matching funds
						(a)In
				generalThe Secretary may not make a grant under section 3001
				unless the State involved agrees, with respect to the costs to be incurred by
				the State in carrying out the purpose described in such section, to make
				available non-Federal contributions (in cash or in kind under subsection (b))
				toward such costs in an amount that is not less than $1 for each $3 of Federal
				funds provided in the grant. Such contributions may be made directly or through
				donations from public or private entities.
						(b)Determination of
				amount of non-federal contribution
							(1)In
				generalNon-Federal contributions required in subsection (a) may
				be in cash or in kind, fairly evaluated, including equipment or services (and
				excluding indirect or overhead costs). Amounts provided by the Federal
				Government, or services assisted or subsidized to any significant extent by the
				Federal Government, may not be included in determining the amount of such
				non-Federal contributions.
							(2)Maintenance of
				effortIn making a determination of the amount of non-Federal
				contributions for purposes of subsection (a), the Secretary may include only
				non-Federal contributions in excess of the average amount of non-Federal
				contributions made by the State involved toward the purpose described in
				section 3001 for the 2-year period preceding the first fiscal year for which
				the State is applying to receive a grant under such section.
							(3)Inclusion of
				relevant non-federal contributions for medicaidIn making a
				determination of the amount of non-Federal contributions for purposes of
				subsection (a), the Secretary shall, subject to paragraphs (1) and (2) of this
				subsection, include any non-Federal amounts expended pursuant to title XIX of
				the Social Security Act by the State
				involved toward the purpose described in paragraphs (1) and (2) of section
				3001(a).
							3003.Requirements
				with respect to type and quality of services
						(a)Requirement of
				provision of all services by date certainThe Secretary may not
				make a grant under section 3001 unless the State involved agrees—
							(1)to ensure that,
				initially and throughout the period during which amounts are received pursuant
				to the grant, not less than 60 percent of the grant is expended to provide each
				of the services or activities described in paragraphs (1) and (2) of section
				3001(a), including making available screening procedures for colorectal
				cancer;
							(2)to ensure that, by
				the end of any second fiscal year of payments pursuant to the grant, each of
				the services or activities described in section 3001(a) is provided; and
							(3)to ensure that not
				more than 40 percent of the grant is expended to provide the services or
				activities described in paragraphs (3) through (6) of such section.
							(b)Quality
				assurance regarding screening for colorectal cancerThe Secretary
				may not make a grant under section 3001 unless the State involved—
							(1)assures the
				quality of any screening procedure for colorectal cancer conducted pursuant to
				such section; and
							(2)assures that, with
				respect to the first colorectal cancer screening performed on an individual for
				which payment is made pursuant to section 3001(a), there are satisfactory
				assurances that the results of the screening will be placed in permanent
				medical records maintained with respect to the individual.
							(c)Issuance by
				Secretary of guidelines with respect to quality of colorectal services
							(1)In
				generalThe Secretary shall issue guidelines for assuring the
				quality of any colorectal screening procedure conducted pursuant to section
				3001(a).
							(2)Applicability
				with respect to grantsThe Secretary may not make a grant under
				section 3001 unless the State involved agrees that the State will, with respect
				to any colorectal screening procedure conducted pursuant to such section,
				ensure that the procedure is conducted in accordance with the guidelines issued
				by the Secretary under paragraph (1).
							3004.Additional
				required agreements
						(a)Priority for
				low-income individualsThe Secretary may not make a grant under
				section 3001 unless the State involved agrees that low-income individuals will
				be given priority in the provision of services and activities pursuant to
				paragraphs (1) and (2) of section 3001(a).
						(b)Limitation on
				imposition of fees for servicesThe Secretary may not make a
				grant under section 3001 unless the State involved agrees that, if a charge is
				imposed for the provision of services or activities under the grant, such
				charge—
							(1)will be made
				according to a schedule of charges that is made available to the public;
							(2)will be adjusted
				to reflect the income of the individuals involved; and
							(3)will not be
				imposed on any individual with an income of less than 100 percent of the
				official poverty line, as established by the Director of the Office of
				Management and Budget and revised by the Secretary in accordance with section
				673(2) of the Omnibus Budget Reconciliation Act of 1981.
							(c)Statewide
				provision of services
							(1)In
				generalThe Secretary may not make a grant under section 3001
				unless the State involved agrees that services and activities under the grant
				will be made available throughout the State, including availability to members
				of any Indian tribe or tribal organization (as such terms are defined in
				section 4 of the Indian Self-Determination and
				Education Assistance Act).
							(2)WaiverThe
				Secretary may waive the requirement established in paragraph (1) for a State if
				the Secretary determines that compliance by the State with the requirement
				would result in an inefficient allocation of resources with respect to carrying
				out the purpose described in section 3001(a).
							(d)Relationship to
				items and services under other programsThe Secretary may not
				make a grant under section 3001 unless the State involved agrees that the grant
				will not be expended to make payment for any item or service to the extent that
				payment has been made, or can reasonably be expected to be made, with respect
				to such item or service—
							(1)under any State
				compensation program, under an insurance policy, or under any Federal or State
				health benefits program; or
							(2)by an entity that
				provides health services on a prepaid basis.
							(e)Coordination
				with other colorectal cancer programsThe Secretary may not make
				a grant under section 3001 unless the State involved agrees that the services
				and activities funded through the grant will be coordinated with other Federal,
				State, and local colorectal cancer programs.
						(f)Limitation on
				administrative expensesThe Secretary may not make a grant under
				section 3001 unless the State involved agrees that not more than 10 percent of
				the grant will be expended for administrative expenses with respect to the
				grant.
						(g)Restrictions on
				use of grantThe Secretary may not make a grant under section
				3001 unless the State involved agrees that the grant will not be expended to
				provide inpatient hospital services (as that term is defined by the Secretary
				for purposes of this subsection).
						(h)Records and
				auditsThe Secretary may not make a grant under section 3001
				unless the State involved agrees that—
							(1)the State will
				establish such fiscal control and fund accounting procedures as may be
				necessary to ensure the proper disbursement of, and accounting for, amounts
				received by the State under such section; and
							(2)upon request, the
				State will provide records maintained pursuant to paragraph (1) to the
				Secretary or the Comptroller General of the United States for purposes of
				auditing the expenditures by the State of the grant.
							(i)Reports to
				SecretaryThe Secretary may not make a grant under section 3001
				unless the State involved agrees to submit to the Secretary such reports as the
				Secretary may require with respect to the grant.
						3005.Description of
				intended uses of grantThe
				Secretary may not make a grant under section 3001 unless—
						(1)the State involved
				submits to the Secretary a description of the purposes for which the State
				intends to expend the grant;
						(2)the description
				identifies the populations, areas, and localities in the State with a need for
				the services or activities described in section 3001(a);
						(3)the description
				provides information relating to the services and activities to be provided,
				including a description of the manner in which the services and activities will
				be coordinated with any similar services or activities of public or nonprofit
				entities; and
						(4)the description
				provides assurances that the grant funds be used in the most cost-effective
				manner.
						3006.Requirement of
				submission of applicationThe
				Secretary may not make a grant under section 3001 unless an application for the
				grant is submitted to the Secretary, the application contains the description
				of intended uses required in section 3005, and the application is in such form,
				is made in such manner, and contains such agreements, assurances, and
				information as the Secretary determines to be necessary to carry out this
				title.
					3007.Technical
				assistance and provision of supplies and services in lieu of grant
				funds
						(a)Technical
				assistanceThe Secretary may provide training and technical
				assistance with respect to the planning, development, and operation of any
				program or service carried out pursuant to section 3001. The Secretary may
				provide such technical assistance directly or through grants to, or contracts
				with, public and private entities.
						(b)Provision of
				supplies and services in lieu of grant funds
							(1)In
				generalUpon the request of a State receiving a grant under
				section 3001, the Secretary may, subject to paragraph (2), provide supplies,
				equipment, and services for the purpose of aiding the State in carrying out
				such section and, for such purpose, may detail to the State any officer or
				employee of the Department of Health and Human Services.
							(2)Corresponding
				reduction in paymentsWith respect to a request described in
				paragraph (1), the Secretary shall reduce the amount of payments under the
				grant under section 3001 to the State involved by an amount equal to the costs
				of detailing personnel (including pay, allowances, and travel expenses) and the
				fair market value of any supplies, equipment, or services provided by the
				Secretary. The Secretary shall, for the payment of expenses incurred in
				complying with such request, expend the amounts withheld.
							3008.Evaluations
				and reports
						(a)EvaluationsThe
				Secretary shall, directly or through contracts with public or private entities,
				provide for annual evaluations of programs carried out pursuant to section
				3001.
						(b)Report to
				congressThe Secretary shall, not later than 1 year after the
				date on which amounts are first appropriated pursuant to 2909(a) to carry out
				this title, and annually thereafter, submit to the appropriate congressional
				committees a report summarizing evaluations carried out pursuant to subsection
				(a) during the preceding fiscal year and making such recommendations for
				administrative and legislative initiatives with respect to this title as the
				Secretary determines to be appropriate.
						3009.Funding
						(a)Authorization of
				appropriationsFor the purpose of carrying out this title, there
				is authorized to be appropriated $25,000,000 for each of the fiscal years 2008
				through 2011.
						(b)Set-aside for
				technical assistance and provision of supplies and servicesOf
				the amounts appropriated under subsection (a) for a fiscal year, the Secretary
				shall reserve not more than 10 percent for carrying out section
				3007.
						.
		
